United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1668
                                     ___________

John J. Farrell,                          *
                                          *
       Plaintiff - Appellant,             *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the
Donna E. Shalala, Secretary of            * Western District of Missouri.
Health & Human Services,                  *
                                          *      [UNPUBLISHED]
       Defendant - Appellee.              *
                                     ___________

                                   Submitted: September 24, 1998
                                       Filed: November 13, 1998
                                     ___________

Before BOWMAN, Chief Judge, LOKEN and KELLY,* Circuit Judges.
                             ___________

PER CURIAM.

       John J. Farrell appeals the district court’s1 grant of summary judgment dismissing
Farrell’s claim that the United States Department of Health and Human Services (HHS)



       *
        The HONORABLE JOHN D. KELLY died on October 21, 1998, before a draft
of this opinion was circulated. The opinion is consistent with the views Judge Kelly
expressed during the panel’s conference following submission on September 24, 1998.
       1
        The HONORABLE JOSEPH E. STEVENS, JR., United States District Judge
for the Western District of Missouri.
discriminated against him on the basis of his disabilities in violation of the
Rehabilitation Act of 1973, 29 U.S.C. § 794. Farrell was employed by HHS as a
Children and Family Program Specialist, serving as the principal expert and technical
resource for the State of Iowa regarding federal laws, regulations, and policies
concerning child support. In January 1990, Farrell suffered a heart attack, resulting in
brain damage from oxygen deprivation that left him with visual, speech, and cognitive
impairments. After heart surgery and extensive rehabilitation, Farrell returned to work
full-time in May 1992. In November 1992, his supervisor identified performance
deficiencies and provided Farrell with a performance improvement plan. At year end,
the supervisor rated Farrell’s performance “unacceptable” in three critical elements and
“marginally successful” in two others. He was terminated on March 26, 1993.

        The district court concluded that Farrell failed to establish a prima facie case of
a Rehabilitation Act violation because he could not refute HHS’s substantial evidence
that his cognitive impairments were so severe that no accommodations, reasonable or
otherwise, would have made him qualified to perform the essential functions of his job.
On appeal, Farrell argues the district court erred in granting summary judgment because
Farrell made a facial showing that a reasonable accommodation was possible through
the reports of a neurologist and his ergonomics expert and the deposition testimony of
Farrell and his wife. After careful review of the record, we agree with the district court
that this evidence was speculative and did not overcome the government’s
overwhelming evidence that Farrell’s brain damage left him without the cognitive
ability to perform his analytical and consultative job duties, with or with
accommodation. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -2-